WR-67,617-03
                                                       CASE      NO.




Anthony Mares
                                                             §
                                                                        COURT
                                                                                                RECEIVED m
                                                                                            courtopcmmuppm s
                                                             §
       Petitioner
                                                             §                                      MM 08 2015
                                                                                OF
                                                             §
                   vs.
                                                             §
                                                                                     CRIMINAL
                                                             §
The    STATE        OF   TEXAS
                                                             §
                                                             §                            APPEALS




                    PETITION FOR            EXTENSION OF TIME TO FILE            PETITION OF

                                              DISCRETIONARY            REVIEW



TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS                                      :


       Comes         now       Anthony       Mares,        petitioner, and respectfully moves the
court         to     extend the deadline for filing his PETITION OF DISCRETIONARY
REVIEW. In support, Petitioner would show the following:



       This         is Petitioners first request for a time extension. Petitioner
is     unable            to    meet      the 15 day deadline due to the following reasons:
1)     Petitioner is a lay person;
2)     Petitioner               has     limited      legal        knowledge     thereby slowing down my
       research           and;

3)     Petitioner               has     a    limited       amount       of Law Library time. (2 hours)
       per day.


                                                            II

      • For        the        reasons       stated     above       Petitioner        respectfully requests
an     additional               fifteen days to complete the Petition for Discretionary
review.



                                                            Ill

       Petitioner               PRAYS       that     the    court       grant this petition and extend
the     time         to file a Petition For Discretionary Review by fifteen days.



                                                                                     Signed on May 05,2015



                                                             1.
ANTHONY    MARES#880296
FERGUSON   UNIT
12120   SAVAGE    DR.
MIDWAY,TEXAS      75852